DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: paragraph 0001 needs to be updated to reflect the status of each copending case.  
Appropriate correction is required.
Drawings / Specification
The drawings and the specification are objected to because:
Figure 2: Figure number 116 is found twice in figure 2.  Figure number 117 is missing completely from figure 2, however it is recited in the specification in paragraph 0068.  It is unclear if component 112 labeled the circuit board is actually the circuit board or if component 105 is the circuit board as recited in paragraph 0071.
Paragraph 0044 labels figure number 112 the output capacitor however it is labeled a feedthrough in figure 2.
Paragraph 0044 recites “microcontroller 104” and “transceiver 104” it is unclear which component is the microcontroller and which is the transceiver.
Paragraph 0066 recites “secondary coil 109", and paragraph 0068 recites “internal coil 109” and “induction coil 109".  These labels are inconsistent and confusing. 
Paragraph 0044 recites “active components 104, 106” and paragraph 0069 recites “circuitry 104, 106”;  106 is often called the ASIC and 104 the microcontroller, this labeling is confusing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,517,343. Although the claims at issue are not identical, they are not patentably distinct from each other.
16/813,680
9,617,343

1
1
An implantable pulse generator (IPG) that generates spinal cord stimulation signals for a
human body, comprising:  a programmable signal generator having a plurality of control registers for storing
stimulation signal parameters for a plurality of channels with each channel capable of
being associated with at least two electrodes among a plurality of electrodes, each
channel representing a stimulation signal pattern of the associated electrodes, wherein
each electrode among the plurality of electrodes can be associated with two or more
channels; a processor having a memory, the processor capable of being placed in a standby mode;
and a treatment control module stored in the memory and executable by the processor, the
treatment control module adapted to transmit the stimulation signal parameters to the
programmable signal generator for storage in the plurality of control registers,
wherein the programmable signal generator generates the stimulation signals to drive
the plurality of electrodes according to the stored signal parameters independently
from the processor while the processor is placed in the standby mode.
2
1
a timing generator adapted to generate timing signals representing stimulation signals for the plurality of channels according to the stored stimulation signal parameters; and an arbitrator that continuously receives the generated timing signals and selects one channel among the plurality of channels as an active treatment channel.
3
2
further comprising a transceiver module controlled by the processor
and adapted to wirelessly communicate with a remote control, the treatment control module receiving commands from the remote control through the transceiver module.

3
wherein the transceiver is adapted to send an interrupt signal to the processor to wake up the processor from the standby mode.
5
4
 wherein when the processor is placed in the standby mode, a master clock of the processor is disabled.
6
5
wherein for each channel, the signal generator stores in the registers as signal parameters: a channel length; and a rising edge time of a pulse in the stimulation pattern associated with the each channel.
7
6
 wherein the stored signal parameters further include: a channel rising edge time; and a falling edge time of the pulse.
8
7
 wherein for each channel, the control registers store which of the electrodes are associated with each channel such that an electrode among the plurality of electrodes can be associated with two or more channels.
9
8
wherein the programmable signal generator includes:
a high frequency generator adapted to determine whether to modulate the timing signals received from the timing generator and modulate the received timing signals at a burst frequency according to burst parameters stored in the registers.

10
9
 wherein when the one channel is being selected as the active treatment channel, the arbitrator is adapted to suppress all other channels.
11
10
wherein when the generated timing signals indicate that two or more channels are about to become active at the same time when no active channel has been selected, the arbitrator is adapted to select the one channel as the active treatment channel based on a predetermined priority of the two or more channels.
12
11
wherein the arbitrator receives from the timing generator the timing signals for the plurality of channels simultaneously.
13
12
wherein the arbitrator is adapted to continuously generate a channel identifier that identifies a channel number of the active treatment channel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792